UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 05-2360




In Re:   JOHN PAUL TURNER, a/k/a Pops, CPO,
United States Navy, Retired,




                                             Plaintiff - Appellant.




Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-05-56-SGW)


Submitted:   March 17, 2006                 Decided:   April 3, 2006


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Paul Turner appeals the district court’s orders

denying his motion for leave to proceed in forma pauperis and

dismissing the action and denying his motion for reconsideration.

We   have   reviewed   the   record   and    find   no   reversible   error.

Accordingly, we deny the motions for leave to proceed in forma

pauperis and to consolidate and dismiss the appeal on the reasoning

of the district court.       See In re: Turner, No. CA-05-56-SGW (W.D.

Va. Nov. 15, 2005; Nov. 23, 2005).         We dispense with oral argument

because the facts and legal contentions are adequately set forth in

the materials before the court and argument would not aid the

decisional process.

                                                                 DISMISSED




                                   - 2 -